DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.


Election/Restrictions
The restriction requirement withdrawing the method claims 15-20, as set forth in the Office action mailed on 1/19/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15-20, directed to a method of isolation lesion evaluation, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Greene on 2/8/2022.

The application has been amended as follows: 

Claim 15:
An isolation lesion evaluation method comprising:
positioning an intracardiac imaging catheter within a blood vessel of a patient;
inflating an anchor balloon affixed at an end of the catheter, distal to an imaging transducer positioned in the catheter, such that the catheter is anchored to the blood vessel,
applying a mechanical impulse to the isolation lesion via the anchor balloon; and
providing and operating a pull wire, a shaping wire, and a straightening wire, each of said wires being a distinct wire, said pull wire affixed operable to modify an angle of an imaging transducer with respect to the isolation lesion, said shaping and straightening wires configured such that the imaging catheter adopts the shape of the shaping wire when the straightening wire is adjusted.


 
Allowable Subject Matter
Claims 1-4, 7-9, 11-24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment of 1/28/2022 overcomes the art of record, as the catheter-based lesion evaluation systems of the outstanding art fail to disclose and teach the inclusion of the instant limitations along with the inclusion of three distinct wires for pull, shaping, and straightening the system during lesion imaging and interrogation. See interview of 2/8/2022 for further discussion on the Examiner’s amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793